Citation Nr: 0734168	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-00 826	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, assigned a 40 percent rating.

2.  Entitlement to an increased rating for hypertension, 
assigned a 10 percent rating.

3.  Entitlement to an increased (compensable) rating for 
residuals of corneal scarring of the left eye.

4.  Entitlement to a higher initial evaluation for a 
psychotic disorder, assigned a 70 percent rating.

5.  Entitlement to service connection for a bilateral leg 
disability.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for cardiopulmonary 
disease of the left lung.

8.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 2002 and February 2006.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1968 to February 1990.

2.	In August 2007 the Board was notified by the 
administrator of the veteran's estate that the veteran had 
died in August 2007.  The death certificate was received at 
the Board from the administrator in October 2007.  



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


